 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record fails to establish that the layout man and his helper exer-cise craft skills comparable to the carpenters or that they have in-terests in common with the carpenters.On the contrary, they arerelatively unskilled employees whose interests and conditions ofemployment are similar to those of the yard and delivery employeesrepresented by the Teamsters.Accordingly, we find that the layoutman and his helper are appropriately a part of the Teamsters unit.'[The Board amended the Certification of Representative issued inCases Nos. 9-RM-260, 9-RM-261, and 9-RM-264 on May 23, 1961,to include in the unit description therein the classification of sawman-prefabrication department of Peter Kuntz Lumber Company;and in Cases Nos. 9-RM-259, 9-RM-262, 9-RM-263, and 9-RM-265to include in the unit description therein the classifications of trussassembler and of layout man and his helper.]'SeeLumberand Millwork Industry Labor Committee of Cleveland,Oh;o,et al,13(NLRB 1083,1085.CompareLumber Fabricators,Inc.,110 NLRB 187Thunderbird Hotel, Inc. and Joe Wells,James Schuyler andWilliam Deer,Co-partners,d/b/a Thunderbird Hotel Com-pany1andIndependent Guards Association of Nevada, LocalNo. 1, Petitioner.Case No. 20-RC-5294.August 20, 1963DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before James S. Jenson, HearingOfficer.The Hearing Officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.2Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Fanning andBrown].Upon the entire record in this case, the Board finds :iThe Employer's name appears as amended at the hearing.2We find no merit in the contention of Thunderbird Hotel, Inc,that the Heating Officerimproperly permitted its name to be added during the reopened hearingThunderbirdHotel, Inc,had been named in the petition and notice of hearing but in the original hear-ing an amendment was allowed deleting its nameHowever,it participated fully in thefirsthearing in all material respects.Further, at the reopened hearing the generalmanager and the comptroller(who, as notedinfra,serve both companies in those capacities)attended and testified,and counsel who appeared for the partnership is also an officer ofand attorney for Thunderbird Hotel, IncNo request was made for continuanceUnderthese circumstances,we affirm the Hearing Officer'saction in allowing the amendmentTruss-Mart Corporation,et al.,121 NLRB 1430. Cf.Dekalb Gas, Inc., et al,133 NLRB352, andSouthwest Hotels, Inc.,126 NLRB 1151.144 NLRB No. 19. THUNDERBIRD HOTEL, INC., ETC.851.Thunderbird Hotel, Inc., is a corporationwhich ownsand oper-ates the Thunderbird Hotel.The partnership of JoeWells, JamesSchuyler,and William Deer does business as Thunderbird Hotel Com-pany and operates a gambling casino, three bars,and three restaurantsat the hotel in space rented from the corporation.The recordreveals,and the parties do not seriously dispute, that the corporation and thepartnership each meets the Board's discretionary standards for theassertion of jurisdiction over hotels 3 and restaurants'Statutoryjurisdiction is also clearly established.5In addition,the record shows that the corporation and the partner-ship constitute a single employer whose total combined income andindirect inflow clearly meet the Board's test for asserting jurisdic-tion over such enterprises.The Employer's testimony reveals thatthe two entities are commonly owned and controlled and are held outto the public as a single enterprise.Thus,individual members of thepartnership own a little less than 25 percent of the stock of thecorporation,and Wells, a partner, is president of the corporation.The secretary-treasurer of the corporation serves as general managerof both entities,and the corporation's vice president,who is also chair-man of the board of directors,is counsel for both.The two companiesalso share all administrative and service facilities.All payroll andpersonnel records are kept by a single group of employees under thesupervision of an individual who is comptroller and main office andpayroll manager for both the partnership and the corporation; nodistinction is made between them in their joint advertising, whichis handled by a single advertising and publicity department which isunder one director;one staff of maintenance,repair, and engineeringemployees serves both;and all employees punch the same timeclock.Nor is any distinction made in the serving of their patrons.The carvalet, who is on the payroll of the corporation,functions for both;they have a single telephone number and reservations facility, andthe partnership's restaurant and bar services are an integral part ofthe hotel's facilities,providing room service and catering banquets,conventions,and meetings booked by the corporation.'Hotel guestsare billed for their room and restaurant and bar charges on a commonstatement.The Employer agreed that"as far as the public is con-3Floridan Hotel of Tampa,Inc.,124 NLRB 261.d Colonial Catering Company,137 NLRB 1607,at 1608, and cases cited therein.5The hotel's annual revenue exceeds$500,000 and only one-tenth of 1 percent of itsguests stay over 30 days.Of this gross revenue amount,approximately 6 percent is re-ceived through credit cards of American Express and iCarte Blanche.The partnership'sannual gross revenue from the gambling casino, bars,and restaurants well exceeds$1,000,000.The partnership annually purchases goods valued in excess of $500,000 fromdealers who have received such goods from outside the State of Nevada6The partnership rents substantially all its equipment from the corporation,as well asthe space in which it operates. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDcerned, there is only one operation . . . ." In view of these facts, wefind that the corporation and the partnership are a single employer.7However, the Employer contends that, because the employees soughtherein work primarily in the gambling casino which does not itselfhave any flow in commerce, this proceeding is outside of the Board'sjurisdiction.We find no merit in this position. It is well establishedthat the Board applies the concept that it is the impact on commerceof the totality of an employer's operations that should determinewhether or not the Board will assert jurisdiction.' It is also wellestablished that where, as here, the Board's statutory jurisdiction isestablished by virtue of an inflow of goods, directly or indirectly, tothe employer, it is unnecessary to inquire into the nature of goodsor services furnished by the employer to its customers .9Finally, the Employer contends that as a matter of policy the Boardshould not assert jurisdiction herein because the particular businessin which the employees are working is a gambling casino. The casinois an integral part of the Employer's total operation, and the Em-ployer's business as a hotel, bar, and restaurant meets the Board'sjurisdictional standards.Accordingly, we find that it will effectuatethe policies of the Act to assert jurisdiction herein."2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks a unit composed of security guards, time-keepers, and a clockman.The Employer opposes the unit, allegingthat the security guards are not its employees but are law enforcementofficials not subject to the Act as they are deputized by the ClarkCounty sheriff, and contending that timekeepers and the clockmanare not "guards" within the meaning of the Act.The security guards wear uniforms furnished by the Employer.They also wear badges and carry guns and handcuffs, which are theirown property. They pay for their own false arrest insurance policiesto save them harmless from any such charge arising in the performanceof their duties for the Employer. They work in three shifts, maintain-ing peace, order, and security in the gambling casino and protectingthe properties of the Employer." Their duties take them throughoutPSeeClodomiro Isohno d/b/a Ravens Sportswear,142 NLRB 1299;Travelers Hotel,Inc, et at.,129 NLRB 1133, 1135-1137.8Appliance Supply Company,127 NLRB 319, 320.0N L R.B. v. Reliance Fuel Oil Corporation,371 U.S. 224;International Longshoremen& Warehousemen's Union, et at. (Catalina Island Sightseeing Lines),124 NLRB 813; cf.R. E. Sm4thet al.,d/b/a Southern Dolomite,129 NLRB 1342, andColonial Catering Com-pany, supra.10 SeeHarrah's Club, Inc.,143 NLRB 1356.11 There is no dispute that the duties performed by the security guards are those ofguards within the meaning of the Act and we so find. THUNDERBIRD HOTEL, INC., ETC.87all the properties of the Employer, without exception, including theThunderbird Hotel, Inc., and Algiers Motel 12 located adjacent to theThunderbird.The security guards are under the supervision of a chief securityofficer who the Employer also contends is not in its employ. It arguesthat the former chief security officer was assigned to it by the countysheriff and at the time of the hearing a replacement was to be chosenby the sheriff.However, there is no showing that the Employer can-not reject a chief security officer selected by the county sheriff, or thatit could not itself hire or fire a chief security officer if it wished. Onthe facts and record as a whole, we find that the chief security officeris at least an agent of the Employer if not a supervisor employed by theEmployer.The record clearly shows that applications for employment assecurity guards are made to the Employer and the job content is es-tablished by the Employer.The chief security officer makes recom-mendations to the Employer regarding promotions, firings, and hiringsupon which the Employer takes action.He makes job assignments anddirects the security guards in all respects. In performing these func-tions the chief security officer has the same authority as do otherdepartment heads. It is thus clear that wages, hours, and conditionsof employment of security guards are controlled by the Employer.The employees, when selected by the chief security officer, are re-quested to go to the sheriff's office to be cleared and sworn in as specialdeputy sheriffs.The clearance appears to be a check into the pastrecord of the prospective security guard to determine his fitness forthe job.When the clearance is completed, a card is issued which isvalid only at the Thunderbird Hotel. There is no State law requiringthat the security guards be deputized, but the Employer requires thisin order that they may, under State law, carry "concealable" weapons.The special deputy's commission differs from that of a deputy sheriff inthat the latter works for and under the county sheriff who hasjurisdiction over the entire county. In short the deputy sheriff, unlikethe security guard, is employed and controlled by the county, performshis duties anywhere in the county, and is paid by the county.Accord-ingly, in view of the Employer's control over their hiring, assignmentof jobs, wages, hours, and conditions of employment, we find that thesecurity guards are employees of the Employer.13There are four timekeepers, one of whom is deputized.They arehired by the chief security officer but do not wear uniforms or badges,nor do they carry arms or handcuffs. Their duties are to see that em-ployees clock in and out, to keep out unauthorized personnel, and to32The general manager of the Employer is also general manager of the Algiers Motel."General Electric Company,85 NLRB 1316; ef.Roane-Anderson Company,95 NLRB1501. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDsee that articles of property are not brought in or removed withoutauthority.There is no interchange between them and the securityofficers and they a,'e paid by the day.Accordingly, as they have thesame supervision and their function, in substantial part, is to protectthe Employer's property, they come within the Board's definitionof guards and we shall include them in the unit.14A clockman, or fire watcher, on the payroll of Thunderbird Hotel,Inc., was hired by and is under the direction of the chief security officer.His duties are to watch for fires by making regular rounds and punch-ing a clock during the night." The record shows that he does not en-force any rules against the employees or the public.As the duty of thisemployee is to check for fire hazards, we find that he is not a guardand shall exclude him from the unit.16Accordingly, we find the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act: All employees at theEmployer's Winchester, Clark County, Nevada, operations employedas security guards and timekeepers, but excluding all other employees,clockmen or fire watchers, office clerical employees, professional em-ployees, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]14National HotelCompany,d/b/a ThomasJeffersonHotel,127 NLRB 202, 204.isHe also walks through the Algiers Motel property,and the Employer is paid for thisservice.16New Hotel Monteleone,127 NLRB 1092, 1094.General Electric CompanyandInternational Union of Electri-cal,Radio & Machine Workers,AFL-CIOand its Local 201.Case No. 1-RC-3312.August 20, 1963SECOND SUPPLEMENTAL DECISION AND ORDEROn February 12, 1954, the Board issued a Supplemental Decisionand Certification of Representatives 1 certifying Local 201, Inter-national Union of Electrical, Radio and Machine Workers, CIO, asthe bargaining representative of a unit of office clerical employeesat the Employer's River Works.On April 23, 1962, the Interna-tionalUnion of Electrical, Radio & Machine Workers, AFL-CIOand its Local 201 filed a request for clarification of certification "toinclude in the bargaining unit, for which the petitioning organizationis now the recognized bargaining agent, certain employees, some ofwhole are in the following categories as classified by the Employer :1107 NLRBNo. 244(not published in NLRB volumes).See alsoGeneral ElectricCompany(Rover TVorks),107 NLRB 70.144 NLRB No. 21.